Citation Nr: 1745396	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esq. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2016, the Board denied the appeal to reopen a claim of service connection for a right knee disability and remanded the appeal as to the service connection claim for psychiatric disability; requesting the RO schedule the Veteran for another VA examination. VA examinations were conducted in March and April 2016; an addendum opinion was obtained in December 2016. 

The Veteran appealed the denied claim to the Court of Appeals for Veterans Claims (Court). By an October 2016 Order, the Court, pursuant to a joint motion for partial remand (JMPR), vacated the Board's March 2016 decision and remanded the case for action consistent with the JMPR. 


FINDINGS OF FACT

1.  The record does not include credible supporting evidence the claimed in-service stressors actually occurred.   

2.  There no in-service complaints or findings of a psychiatric disability, and no psychiatric abnormalities were noted when the Veteran was examined in connection with his service discharge.  

3.  Post service records do not reflect the presence of any psychiatric disabilities for many years after service.  

4.  No competent evidence links any non-PTSD psychiatric diagnosis to an in-service disease or injury.  

5.  In an April 1970 rating decision, the RO denied entitlement to service connection for a right knee disability; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

6.  Evidence added to the record since the final April 1970 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, to include PTSD have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2. The April 1970 rating decision that denied service connection for a right knee disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

3. New and material evidence has not been received to reopen the claim of entitlement to service connection for a right knee disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection 

The Veteran seeks service connection for PTSD, which he relates to in-service stressors.  

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Unless PTSD is diagnosed in service and the in-service stressor is related to service, or, when PTSD is diagnosed after service, the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience, or to a personal assault, the veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred. 38 C.F.R. § 3.304 (f).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so. Bryan v. West, 13 Vet. App. 482, 488-89 (2000). In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. Evans v. West, 12 Vet. App. 22, 30 (1998).

In general, "after-the-fact medical nexus evidence," such as a VA examiner's finding that a claimant's PTSD was caused by the alleged in-service stressor, cannot by itself serve as credible supporting evidence of the claimed in-service stressor. See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Review of the Veteran's service treatment records (STRs) reveals no diagnosis or treatment for a psychiatric condition.  The separation examination revealed no psychiatric abnormalities on clinical evaluation.  

Post-service medical records show a September 2009 diagnosis of PTSD; the examiner noted the Veteran was unemployed and having financial problems. Records also show the Veteran attended several group-counseling classes for anger management, PTSD stress recovery and depression. He was also seeing a psychiatrist individually. It was noted that he lost his job in March 2009 because he was unable to pass a required course and was suffering from depression. He reported having nightmares about injured men he encountered while in the hospital following a knee injury in service. In a treatment record from September 2015, the Veteran's psychiatrist noted that it was possible that his nightmares came from his experiences in war. 

The Veteran submitted various statements in support of his claim. He stated that during a particular mission in March or April 1968, body bags were being delivered by boat to his ship and he was operating the crane that lifted the bags onto the ship. He relates he used the wrong size shackle to attach the pallet to the crane and the bags fell off, and while trying to reload the bodies, some bags were torn open and he became sick from seeing blood and wounds. Later on he relates he was assisting in loading the bodies into the freezer decks and he became sick again and was sent to sickbay. The Veteran stated he was told that he was experiencing "post stress" and was given medication for nausea. 

The Veteran also wrote about spending 10 days in a hospital in the Philippines following a knee injury; he was placed on a ward with other wounded soldiers. He noted that one man beside him had what appeared to be a plastic stomach and screamed day and night.  He reported he could see the organs of this person pumping.  The man on the other side of him had lost part of his face. The Veteran stated he was reminded of the body bags that fell from the pallets on his ship. He also reported changes in his performance, including not meeting basic military requirements. He experienced anxiety attacks and nervousness. 

In a June 2009 statement, the Veteran stated that after he received a laceration to his face during service, he stopped going out among the public and was ashamed because he was permanently disfigured. 

Statements written by his current wife and both of the Veteran's ex-wives were also submitted in support of his claim. Both ex-wives' statements discussed his severe mood swings and discomfort due to the scar on his face. They also mentioned that he told them about nightmares he had where he saw injured soldiers from the hospital in the Philippines. His current wife discussed problems with his memory and changes in their relationship. She also noted that she was able to convince him to seek help through VA. 

During the December 2015 Board hearing, he relayed a summary of the mission that occurred in 1968. He also testified that he often had outbursts of anger, behavioral issues and problems in his relationship with his wife. He stated that he went to several different groups for PTSD, anxiety and anger management, including family counseling, but none worked for him. He was prescribed medication that did not offer much relief as he continued to have problems sleeping. 

During the September 2011 VA examination, the Veteran reported experiencing minor depression, ongoing anxiety and nervousness. He also stated he had problems sleeping related to sleep apnea. He did not report a decline in interest in activities but stated his libido had decreased due to his medication. He preferred not to watch moves about war or violence. His wife indicated that he moved around and talked in his sleep. The examiner noted that overall; the Veteran did not describe a stressor or symptoms suggestive of the criteria necessary for a PTSD diagnosis. No other diagnosis was provided. 

The examiner from the March 2016 VA examination was unable to confirm a diagnosis of PTSD, as certain criteria were not met; the examiner provided a diagnosis of "other specified trauma and stressor related disorder." The following symptoms were noted: chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances. The examiner also noted that the Veteran felt angry, overreacted to situations, and felt worthless because of his health problems and the limitations they caused. 

The Veteran received a contract examination in April 2016 where the examiner diagnosed him with chronic PTSD based on the Veteran's treatment history and reported stressors and symptoms. He stated that while in the service, his ship took fire numerous times, and he had nightmares of being smothered by falling dead bodies, like those that fell off the pallet while he was operating the crane. It was noted the Veteran had occupational and social impairment with reduced reliability and productivity. The following symptoms were noted: mood swings, decreased appetite, depressed mood, anxiety, suspiciousness, chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships. The examiner confirmed the diagnosis and opined that the Veteran's PTSD was at least as likely as not related service because his symptoms were consistent with reported stressors and he did not have symptoms prior to service. 

An addendum opinion was obtained in December 2016 and after a review of the Veteran's file, the examiner opined that the claimed mental health condition was less likely than not incurred in or caused by service. The evidence from 2008 to 2016 did not show sufficient symptoms to support a diagnosis of PTSD. The examiner went through each criterion and analyzed the Veteran's reports and symptoms, as well as discussed the findings of previous examiners. The December 2016 examiner ultimately found that the Veteran's symptoms were more in line with a diagnosis of "other specified trauma and stressor related disorder." Nevertheless, the examiner noted that a majority of the evidence did not support a link between an in-service event as the cause of the diagnosed condition. 

In July 2017, the Veteran underwent a psychological evaluation via telephone with a private psychologist. The evaluator noted that he sounded oriented, was cooperative and responsive. His memory was generally intact but he had mild difficulty attending to the evaluator's instructions because he focused on describing his trauma related experiences. He did not report any hallucinations or delusions and was not suicidal. The evaluator used several assessment instruments to determine the severity of his symptoms, all of which indicated he was suffering from severe anxiety and depression. 

Ultimately, the evaluator opined that the Veteran met the DSM (Diagnostic and Statistical Manual of Mental Disorders) criteria for a diagnosis of PTSD, as well as persistent depressive disorder and PTSD-related major depression. The evaluator wrote that he experienced repeated or extreme exposure to aversive details of a traumatic event such as body bags being loaded on to his ship, which fell off and tore open, revealing blood and open wounds. 

PTSD

With respect to the claim for service connection for PTSD, because the record fails to include credible supporting evidence the claimed in-service stressors actually occurred, service connection for PTSD is not warranted.  

First, the Veteran did not initially provide a comprehensive account of the stressful events he claims to have caused him to develop PTSD.  Rather, they were communicated in a more piece meal fashion with varying details.  When the description of facts that form the fundamental basis for the illness at issue changes or expands, it is a legitimate exercise of judgment to question the foundation of the assertions generally.  

Second, none of the relevant particulars of the claimed stressors have been supported by other probative evidence, i.e., credible supporting evidence.  The Veteran's claimed stressors consist of the following:

loading palletized body bags containing the remains of recently killed US Service members onto his ship and having the bags spill from the pallet, and some tear open revealing the wounded, bloody remains;.  

assisting in loading the body bags containing the remains of recently killed US Service members into his ships refrigeration unit; 

his placement between 2 severely wounded service members in a ward at the US Naval Hospital in the Philippines where he was receiving knee treatment; and,  

coming under fire and engaging in firefights.  

There are no independent sources that reflect the Veteran engaged in combat; describe from personal knowledge those with whom he shared a ward while hospitalized in the Philippines; or that he assisted in the loading and storage of the remains of US service members recently killed in action.  

Notably, the evidence most supportive of the Veteran's claim, a July 2017 report from a private psychologist the Veteran has PTSD, reflects the stressor considered responsible for the PTSD was when the Veteran was operating a crane lifting the palletized body bags of dead soldiers and some of the bags fell from the pallet onto the ship's deck, tearing open and resulting in blood spills and exposure of body parts.  None of this is supported by any other evidence.  Indeed, it seems unlikely the protocol for the handling of the remains of US Soldiers recently killed in battle would be to palletize their body bags and load them onto a ship by means of a crane.  

In view of the lack of credible supporting evidence the claimed in-service stressors actually occurred, a basis upon which to establish service connection has not been presented.  

Acquired Psychiatric Disorder other than PTSD

While the Veteran has claimed entitlement to service connection for PTSD, the Board is obligated to address any diagnosed mental health conditions arising from the symptoms on which his PTSD claim was based. Clemons, 23 Vet. App. at 9.

The Veteran has been diagnosed with various other psychiatric disorders, apart from PTSD.  Notably, his service treatment records reveal no psychiatric complaints or diagnoses and he did not seek treatment/evaluation for any mental health concerns until 2008, approximately 40 years after service, and more than 30 years working for the Texas Youth Commission.  Nothing in these facts suggests a disease or injury incurred in service resulted in a post service psychiatric illness and no medical or otherwise competent evidence links such disability to service.    

Accordingly, the Board finds that the claim for service connection for an acquired psychiatric disorder, other than PTSD, must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

II. Petition to Reopen

Applicable law provides that an RO decision that is unappealed becomes final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. Once a decision becomes final, new and material evidence is required to reopen the claim that was denied. 38 U.S.C.A. § 5108  provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Regulations provide that "new" evidence is existing evidence not previously submitted to agency decision-makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996). The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality. See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In April 1970, the RO denied entitlement to service connection for a right knee disability. At that time, the RO considered the Veteran's service treatment records, and post service VA examination report.  The service treatment records revealed the Veteran's report of a pre-service history of injury and complaints, (2 days after entering service), in-service complaints and treatment, but with the absence of any abnormalities noted at separation and when examined for VA purposes in 1970.  In view of this, it was concluded the Veteran's right knee was not aggravated by service, and the claim was denied.  

The record reflects that the April 1970 rating decision and notice of appellate rights were mailed to the Veteran's address of record and were not returned as undeliverable. Although notified of the denial, the Veteran did not initiate an appeal or submit new and material evidence relevant to his claim during the one-year appeal period following the issuance of the April 1970 rating decision. See 38 C.F.R. § 3.156 (b). Accordingly, the April 1970 rating decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

As noted above, a final decision cannot be reopened unless new and material evidence is presented. In this case, an unestablished fact necessary to substantiate the right knee disability claim is competent evidence showing a permanent worsening or aggravation of the right knee due to the Veteran's military service. 

The most recent petition to reopen was submitted by the Veteran in June 2008. The evidence submitted since the April 1970 rating decision includes hearing testimony, post-service treatment records, records from the Social Security Administration and several statements from the Veteran, already part of the claims file. 

Although the Veteran's post-service treatment records are new, they are not material. The medical records show treatment and surgery, as well as new injuries to his right knee, but contain no new medical evidence showing a permanent worsening of his knee condition during service. 

A treatment record dated June 2011 noted that the Veteran initially hurt his knee during service and that it had been getting progressively worse. He also reported that he had two arthroscopies without improvement and was diagnosed with chondromalacia following an MRI of his knees. He was advised to wear a brace, which helped; without the brace, his knee buckled with activity. The examiner noted that there was possible internal derangement of the right knee and ordered an x-ray. There are no follow up records or comments from the examiner in the file after this treatment note. 

During his December 2015 Board hearing, the Veteran testified that he first injured his knee during a high school football game in 1966; he did not receive any extensive treatment or x-rays. He stated that after entering the service, his knee would often buckle while marching; after being sent to medical, he was diagnosed with Osgood-Schlatter's disease and told that he would outgrow it. He was reassigned to a different job aboard the ship to avoid going up and down the ladders. The Veteran testified that on one occasion, he attempted to go up a flight of stairs and his knee gave out, causing him to fall and hit his knee. He was taken to sickbay and it was determined he needed therapy. He was transferred to a hospital in the Philippines and was told that he would be released once he could lift a certain amount of weight with his right leg. The Veteran also testified that he was given a brace with a steel rod in it that rubbed against the knee and aggravated his injury. 

None of this identifies a permanent worsening or aggravation of a pre-service right knee disability during service, as there remains no showing of abnormalities when the Veteran was examined in connection with his service discharge and none when the Veteran was examined for VA purposes in 1970.  

Under these circumstances, the Board finds that new and material evidence has not been received and the claim of entitlement to service connection for a right knee disability is not reopened. 

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied. 

New and material evidence not having been received, the claim of entitlement to service connection for a right knee disability is not reopened, and the appeal is denied. 





______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


